Title: To Alexander Hamilton from Cornelius Lyman, 11 December 1799
From: Lyman, Cornelius
To: Hamilton, Alexander


          
            Sir
            Niagara 11th Decr. 1799
          
          Agreeable to Orders from Colo Hamtramck I marched my Company from the Garrisson at Presque Isle and arrived at this place the 30th Ulto. since which they have been transfered  to the 1st Regt. I shall proceed to New York as soon as the roads are passable, but at present it is almost imposable to travel by reason of the late heavy rains, & the water communication being closed for this season—
          I am Sir Respectfully &c &c
          
            Cornelius Lyman Capt 2d Infantry Rget
          
          Majr Genl Hamilton New York
        